Exhibit 10(ii)(aj)

 

J. C. PENNEY CORPORATION, INC.

MANAGEMENT

INCENTIVE COMPENSATION PROGRAM

 

ADOPTED BY BOARD OF DIRECTORS

JANUARY 31, 1989

EFFECTIVE FEBRUARY 1, 1989

AS AMENDED AND RESTATED THROUGH MARCH 19, 2004

(NO STOCKHOLDER APPROVAL REQUIRED)

 



--------------------------------------------------------------------------------

J. C. PENNEY CORPORATION, INC.

Management

Incentive Compensation Program

 

1. Purpose of Program. The purpose of this Management Incentive Compensation
Program (“Program”) is to continue in effect a fundamental policy which has been
an important factor in the growth and success of J. C. Penney Corporation, Inc.,
and its divisions and subsidiaries (collectively, the “Company”). That policy is
to base a substantial part of the compensation of management employees
(“associates”) of the Company holding positions of responsibility upon the
operating results of the Company which such associates help to create. Those
associates will be paid reasonable fixed salaries, but because their aggregate
yearly remuneration may be affected substantially by variations in the operating
results of the Company, they will have a direct incentive to put forth their
best efforts for the development and growth of the Company. “Parent Company”
means J.C. Penney Company, Inc., a Delaware corporation, and any successor
corporation.

 

2. Structure of Program. The Program shall consist of separate incentive
compensation plans (“plan” or “plans”) for the following groups of management
associates: JCPenney Stores, Merchandising, JCPenney Direct, Logistics, and Home
Office support areas. The Board of Directors of the Company (“Board of
Directors” or “Board”) or its delegate may from time to time authorize
additional plans to be included in the Program or the consolidation of plans
that are in the Program.

 



--------------------------------------------------------------------------------

The Program and all plans shall be administered by, or under the direction of, a
committee (“Committee”) of the Board of Directors of the Parent Company
consisting of not less than three Board members who are not, and who have not
within the year prior to such service on the Committee been, eligible to
participate in any plan or the Program. The Committee shall have plenary
authority to interpret the Program and the plans and to make all determinations
specified in or permitted by the Program and the plans or deemed necessary or
desirable for their administration or for the conduct of the Committee’s
business; all interpretations and determinations of the Committee may be made on
an individual or group basis, and shall be final, conclusive, and binding on all
interested parties; and the Committee may delegate its responsibilities under
the Program and the plans to persons other than its members, subject to such
terms and conditions as it shall determine.

 

3. Participants in Plans. Participants in a plan for any fiscal year shall be
designated by the Committee. Such designation may be made and, may from time to
time be changed, on an individual basis or by groups, according to job
eligibility, salary, or any other method of classification deemed appropriate by
the Committee, but only management associates (including those who are also
directors, but excluding those who serve as directors only of the Parent
Company) may be so designated by the Committee.

 

4. Determination of Bases of Participation of Participants. The basis on which
each participant shall participate in a plan shall be determined by the
Committee, and any bases so determined may be changed from time to time by such
Committee.

 

2



--------------------------------------------------------------------------------

The Committee may determine the basis on which each participant shall
participate in a plan, on an individual basis or by groups, according to job
eligibility, salary, or any other method of classification deemed appropriate by
the Committee. The Committee may specify that such determination will continue
in effect until changed by it, in which event the Committee shall not be
required to make a new determination for each fiscal year.

 

The Board of Directors of the Parent Company shall determine the basis on which
participants who are directors of the Parent Company shall participate in a
plan, and from time to time may change such determination. The Board may specify
that such determination shall continue in effect until changed by it, in which
event the Board shall not be required to make a new determination for each
fiscal year. Such initial determination and any such change shall be made only
after recommendations of the Committee are considered.

 

5. Limit on Incentive Compensation. There are no limits on the total amount of
incentive compensation payable with respect to the Program for any fiscal year.

 

6. Determination and Payments of Incentive Compensation. The method for
determining incentive compensation payable with respect to any plan and the
Program for any fiscal year shall be prescribed by the Committee, and may be
changed from time to time.

 

3



--------------------------------------------------------------------------------

The amount of incentive compensation payable under the plans shall be computed
in accordance with the determinations of the Committee, and shall be paid on the
basis of such computation. The Committee shall adopt such rules and procedures
as it shall deem necessary or desirable in order that the amounts paid under the
Program be verified, and such verification be submitted to the Board of
Directors of the Parent Company for its approval. Such verified amounts, when
approved by the Board shall be final, conclusive, and binding on all interested
parties, including the Company and the plan participants.

 

The Board of Directors of the Parent Company or the Committee may permit a
participant to defer receipt of all or part of any payment under a plan, or the
Board or the Committee may determine to defer receipt, by all or some
participants, of all or part of any such payment. Any such deferral shall be for
such period and in accordance with such terms, provisions, and conditions as the
Board or the Committee shall determine.

 

7. Termination and Amendment of Plans and Program. The Board of Directors of the
Parent Company shall have the power to construe, interpret, administer, amend,
modify, suspend, and terminate the Program or any plan established under the
Program.

 

8. Effective Date. The effective date of the Program shall be February 1, 1989.

 

4